Citation Nr: 0941667	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  06-06 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for actinic keratoses, 
including as due to exposure to Agent Orange.  

2.  Entitlement to service connection for left ear hearing 
loss.  

3.  Entitlement to a rating in excess of 10 percent for 
posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 
1969.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Cleveland, Ohio Department of Veterans Affairs (VA) 
Regional Office (RO) that, in pertinent part, denied service 
connection for actinic keratoses (also claimed as skin 
discoloration), denied service connection for left ear 
hearing loss, and denied a compensable rating for the 
service-connected right ear hearing loss.  In July 2008, a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  
In September 2008, the Board denied service connection for 
actinic keratoses and for left ear hearing loss, and denied a 
compensable rating for the service-connected right ear 
hearing loss.  

The Veteran appealed the September 2008 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 2009 Joint Motion for Partial Remand (Joint 
Motion), the Veteran withdrew the appeal seeking a 
compensable rating for his service-connected right ear 
hearing loss.  In September 2009, the Court issued an order 
that granted the Joint Motion filed by counsel for both 
parties, vacated the Board's September 2008 decision with 
respect to the issues of service connection for actinic 
keratoses and for hearing loss disability of the left ear, 
and remanded those issues to the Board for action in 
compliance with the Joint Motion.  

In January 2008, the Veteran expressed disagreement with the 
initial rating assigned to the entitlement of service 
connection for his posttraumatic stress disorder in a 
November 2007 rating decision.  The RO has not yet issued a 
statement of the case with respect to this issue.  Under 
these circumstances, the Board must remand this issue so that 
the RO can provide the Veteran a statement of the case, and 
afford him an opportunity to perfect an appeal thereafter by 
filing a timely substantive appeal. Manlincon v. West, 12 
Vet. App. 119 (1998).  Additionally, in separate January 2008 
correspondence, he raised the issue of entitlement to service 
connection for sleep apnea.  Since this issue has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

At a March 2006 hearing before a decision review officer, the 
Veteran's representative raised the argument that the 
Veteran's left ear hearing loss is related to his service-
connected right ear hearing loss.  Service connection may be 
established on a secondary basis for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis 
requires: (1) competent evidence (a medical diagnosis) of 
current chronic disability; (2) evidence of a service-
connected disability; and (3) competent evidence that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a); see 
also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  While 
a July 2005 VA examiner opined that the Veteran's left ear 
hearing loss was not due to military service, she did not 
provide an opinion regarding secondary service connection for 
left ear hearing loss.  Hence, a VA examination to obtain a 
medical opinion is indicated, including secondary service 
connection for left ear hearing loss.  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service- 
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment sets forth language that requires that a baseline 
level of severity of the nonservice-connected disease or 
injury must be established by medical evidence created before 
the onset of aggravation.  The new regulation appears to 
place additional evidentiary burdens on claimants seeking 
service connection based on aggravation, specifically, in 
terms of establishing a baseline level of disability for the 
non-service-connected condition prior to the aggravation.  
Because the new law appears more restrictive than the old, 
and because the Veteran's appeal was already pending when the 
new provisions were promulgated, the Board will consider this 
appeal under the law in effect prior to October 10, 2006.  
See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(new regulations cannot be applied to pending claims if they 
have impermissibly retroactive effects).

A Veterans Claims Assistance Act of 2000 (VCAA) notice letter 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must inform the claimant of any information and 
evidence not of record: (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  A January 2005 VCAA 
notification letter substantially complied with VCAA notice 
requirements and told the Veteran the evidence he needed to 
submit to substantiate a service connection claim; however, 
it did not specifically inform him of the requirements for 
proving a claim of secondary service connection.  The Veteran 
should be given this notice on remand.  

Regarding service connection for actinic keratoses, the 
Veteran submitted for consideration a December 2004 letter 
from a private physician, Dr. B., who stated she has been 
treating the Veteran since December 2003 for actinic 
keratoses on the ears, nose, and cheeks.  She further 
indicated that they were "precancerous lesions that formed 
several decades ago, likely, when he was in the sun in the 
service over in Asia.  If someone is not exposed to 
ultraviolet light, these do not form.  I do feel that this is 
a strong connection to his service in the armed forces 
several decades ago."  Subsequently, on July 2005 VA 
examination, the examiner diagnosed the Veteran with actinic 
keratoses, but indicated (after consulting with a VA 
dermatologist) that he could not resolve the issue of whether 
the actinic keratoses were related to service without resort 
to mere speculation.  Due to the medical evidence of record, 
the Board finds that another examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a 
letter providing him the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and specifically advising him 
of the evidence required to support a 
claim of secondary service connection for 
hearing loss disability of the left ear.  

The letter should also ask the Veteran to 
identify all sources of treatment he has 
received for his left ear hearing loss 
and/or his actinic keratoses since January 
2007, and to provide any releases 
necessary for VA to secure records of any 
private treatment.  The RO/AMC should 
secure for the record copies of the 
complete clinical records of all such 
treatment from the sources identified.  
The RO/AMC should also secure for the 
record the complete reports of any VA 
treatment the Veteran has received for his 
left ear hearing loss and/or actinic 
keratoses since September 2006.  If the 
RO/AMC is unable to obtain any pertinent 
private treatment records identified by 
the appellant, it should so advise him, 
and ask him to obtain such evidence for 
the record.  

2.  The RO/AMC should arrange for a 
dermatology examination of the Veteran 
(and specifically not by the July 2005 
examiner who indicated he could not 
provide an opinion as to the etiology of 
the disease without resort to mere 
speculation) to determine the etiology of 
his actinic keratoses.  Any necessary 
tests or studies must be completed.  The 
examiner must review the Veteran's claims 
file in conjunction with the examination.  
The examiner should opine whether it is at 
least as likely as not (a 50% or greater 
probability) that the Veteran's actinic 
keratoses is related to his service, to 
include as due to sun exposure during 
service.  The examiner should explain the 
rationale for all opinions given.  If an 
opinion sought cannot be provided without 
resort to mere speculation, the examiner 
must explain why such opinion is not 
possible (commenting on/explaining the 
rationale for any disagreement with the 
private physician's December 2004 opinion 
in this matter).  

3.  The RO/AMC should then arrange for an 
audiological evaluation of the Veteran 
(with audiometric studies) to determine 
whether his left ear hearing loss is 
related to his service and/or whether his 
left ear hearing loss is related to his 
service-connected right ear hearing loss.  
The examiner must review the Veteran's 
claims file in conjunction with the 
examination and must explain the rationale 
for all opinions provided.  

The examiner is asked to provide opinions 
responding to the following questions: 

a) Is it at least as likely as not (a 50% 
or greater probability) that the Veteran's 
left ear hearing loss is related his 
service, to include as due to noise 
exposure therein?; and

b) Is it at least as likely as not (a 50% 
or greater probability) that the Veteran's 
left ear hearing loss was either (i) 
caused or (ii) aggravated by (increased in 
severity due to) his service-connected 
right ear hearing loss.  If the opinion is 
that his service-connected right ear 
hearing loss aggravated his left ear 
hearing loss, the examiner should specify, 
so far as possible, the degree of 
disability (pathology/impairment) 
resulting from such aggravation.  

4.  The RO/AMC should issue a statement of 
the case to the Veteran that addresses the 
issue of the initial rating for his 
posttraumatic stress disorder.  The 
Veteran should also be informed of the 
requirements to perfect his appeal with 
respect to this issue.  If, and only if, 
the Veteran perfects an appeal by the 
submission of a timely substantive appeal, 
this issue should be returned to the Board 
for appellate review.  38 C.F.R. §§ 
20.202, 20.302 (2009).  

5.  The RO/AMC should then readjudicate 
the claims herein on appeal.  If any 
remain denied, the RO/AMC should issue an 
appropriate supplemental statement of the 
case and given the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.  

The purpose of this remand is to implement the mandates of 
the Court, as expressed in the Joint Motion.  The appellant 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


